         Case 1:19-cr-00373-PGG Document 289 Filed 03/18/20 Page 1 of 1




                                      March 18, 2020

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
               Unopposed Motion for One (1) Additional Business
               Day to File Post-Trial Motions

Dear Judge Gardephe:

       I write to respectfully request an enlargement of time, until March 23, 2020, to file post-
trial motions in this case. The government does not oppose this request.
      On February 14, 2020, a jury convicted Mr. Avenatti. The Court set a deadline of
March 16, 2020, to file post-trial motions. Sentencing is scheduled for June 17, 2020,
approximately three months away.
       The Court previously extended the deadline to this Friday, March 20, 2020, to file post-
trial motions. Over the past two weeks, undersigned counsel has had to address various legal
matters, involving other clients, that have arisen as a result of the pandemic affecting the entire
country, which has made it particularly difficult to finalize the consolidated post-trial motions
due this Friday. Accordingly, undersigned counsel requests the court’s indulgence to allow
Mr. Avenatti one additional business day, until Monday, March 23, 2020, to file the post-trial
motions.
       The government does not oppose an extension until March 23, 2020, so long as the
government’s deadline for filing its response is similarly extended (until April 13, 2020). Mr.
Avenatti’s reply would then be due April 20, 2020. Thank you for your consideration of this
request.


                                             Respectfully Submitted,
                                             /s Scott Srebnick
                                             Scott A. Srebnick
